Citation Nr: 1205929	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  04-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2006, the Veteran testified before a Veterans Law Judge, seated at the RO.  In November 2011, the Veteran testified before the same Veterans Law Judge in Washington, DC.  A written transcript of those hearings have been added to the claims file.  

This issue was previously presented to the Board in February 2009, at which time it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In the present case, the Veteran has a combined disability rating of 80 percent, with a single disability rated at 40 percent, meaning he meets the basic requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  Service connection has been granted for a chronic lumbosacral strain, with a 40 percent disability rating; traumatic arthritis of the right knee, with a 30 percent rating; status post-operative total knee replacement of the left knee, with a 30 percent rating; sacroiliitis, right, at S1, with a 10 percent rating; sacroiliitis, left, at S1, with a 10 percent rating; tinnitus, with a 10 percent rating; and bilateral hearing loss, with a noncompensable rating.  

Pursuant to the Board's February 2009 remand order, the Veteran was scheduled for a VA orthopedic examination in October 2009 and a VA audiological examination in November 2009 to determine the effect his service-connected disabilities had upon his unemployability.  On VA examination in October 2009, a VA examiner stated the Veteran's service-connected disabilities of the back and knees would not preclude all employment, but allow only employment of a sedentary nature.  Likewise, the November 2009 VA audiological examination found that although the Veteran's bilateral hearing loss would preclude employment involving such things as extensive telephone or radio use, it would not preclude all forms of employment.  Based on these findings, the agency of original jurisdiction continued the prior denial of a TDIU.  

Upon further review, the Board finds the October and November 2009 VA medical opinions to be flawed.  Both opinions found the Veteran was not prohibited from all forms of employment due to one or more of his service-connected disabilities; however, neither examiner considered all the Veteran's service-connected disabilities in determining his employability, as is required under 38 C.F.R. § 4.16.  Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Based on the above, remand is required to address this evidentiary deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination or social and industrial survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be provided to the examiner for review in conjunction with the examination, and such review must be noted in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on his employability.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of his nonservice- connected disabilities, render him unable to secure or follow a substantially gainful occupation in light of his employment history, educational and vocational attainment, and all related factors.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other clinical evidence of record.  

2.  After undertaking any additional indicated development, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

